In -re: Henry J. Wlochowicz. applying for certiorari, or writ of review, to the;,Court *755of Appeal, First Circuit, Louisiana Civil Service Commission. 248 So.2d 69.
Application denied. The result is correct.
BARHAM, J.,
is of the opinion the writ should be granted. Petitioner’s appeal to Civil Service Commission set forth grounds for appeal (deprivation of his rights, La. Const. Art. 14, Sec. 15(0) (2)) and that commission has jurisdiction under La.Const. Art. 14, Sec. 15(0) (1), Commission rules to the contrary can not prevail.